74 U.S. 692 (____)
7 Wall. 692
JAMES
v.
BANK.
Supreme Court of United States.

Mr. Carlisle, contra.
*693 The CHIEF JUSTICE delivered the opinion of the court.
The regular course, in cases of this description, is to affirm the judgments. The appeal is regularly here, and cannot be dismissed for want of jurisdiction. The motion, therefore, must be DENIED.
Counsel for the appellee has referred us to an order dismissing a writ of error at the last term, under circumstances, like those of the case before us. This order must have been entered through inadvertence, and cannot be drawn into a precedent.